Status of Claims
As per the submission to the Office filed on 06/08/2021, the following represents the changes from the previous claims: Claims 8 and 10-12 were amended and claim 19 is new. Claims 8-16 and 19 are presented for examination.

Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 8-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Worley III (2016/0353725) in view of Hope (US Patent Publication 2009/0158635) and Morris et al. (US 5,867,931). 
a. Regarding claim 8, Worley III teaches a plurality of smart fishing rod [multiple fishing rods are being utilized together (e.g., multiple fishing rods in use from the same fishing vessel), each additional rod may be considered a supporting device [0044]] devices 104(1) capable of communicating with a remote device [a transmitter/receiver 109 in communication with the processor 105 that generates and sends a wireless event notification that includes event information (e.g., sensor data, a baseline signal, date, time) and a rod identifier to a client device [0027]], each of the plurality of smart fishing rod devices 104(1) being capable of engaging a respective one of a plurality of fishing rods each having a tip 106 and a fishing line, each smart fishing rod device of the plurality of smart fishing rod devices comprising a housing releasably attachable to the tip end 106 of the fishing rod, a single force sensor [first sensor 104(1) is positioned at or near the tip 106 of the flexible rod 102 [0019]]; a processor 105 executing stored instructions connected to the force sensor [processor 105 may receive the data from the sensors [0025]], the processor producing an electrical signal when tension on the fishing line increases [when a fish on the line event occurs, the fish typically begins to swim in different directions causing the flexible rod to not only flex in a vertical direction but also move laterally in response to the movement of the fish. By detecting the movements of the fishing rod with sensors located on the fishing rod, those movements can be converted into a signal indicative of the particular event [0015]]; and a wireless radio communication module 109 connected to the processor configured to respond to the electrical signal and to send a wireless message to the remote device indicating an increase in tension in the fishing line [a transmitter/receiver 109 in communication with the processor 105 that generates and sends a wireless event notification that includes event information (e.g., sensor data, a baseline signal, date, time) and a rod identifier to a client device [0027]], the wireless message also including information as to which of the plurality of fishing rods the wireless message is attached to [a rod identifier [0027]]; wherein, the remote device, upon receiving said wireless message indicates that a fish is on the fishing line of one of the plurality of fishing rods and indicates which fishing rod transmitted said wireless message [each rod may be associated with a particular position on the fishing vessel or with a particular rod holder. Such position information may aid in the identification of a rod for which a fishing related event has been detected [0063]]; a rod identifier [0027]].
Worley III does not specifically teach a housing releasably attachable to the tip end of the fishing rod including a single force sensor; a processor executing stored instructions connected to the force sensor, the processor producing an electrical signal when tension on the fishing line increases. Hope teaches housing 12 releasably attachable to the tip end of fishing rod 11 [a fish detection system and accessory to be installed on the end of a fishing pole 11 [0027]; an accessory 10 that can be removably attached to an existing fishing pole 11 [0017]] including single force sensor 46 [force is measured and referenced using a microcontroller or microcontroller chip 48 that runs a program [0022]; microcontroller also controls two alarm outputs which are the very bright third LED 40 [0025]]; processor 48 executing stored instructions connected to the force sensor and producing an electrical signal when tension on the fishing line increases for the purpose of providing a smart fishing rod device adapted to be removably attached on the end of a fishing pole using a processor mounted in the housing that runs a program to measure force and alarms when a fish strikes or jerks on the line. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of 
Worley III in view of Hope does not specifically teach a single force sensor adapted to sense tension on the fishing line. Morris teaches a force sensor adapted to sense tension on the fishing line [A fishing line tension detector, claim 1] for the purpose of providing a self-contained fishing line tension detector that adapts to a conventional fishing rod, reel, and line assembly and detects the feeding activity or strike of a fish by detecting the related change in the tension of the line. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the smart fishing rod devices taught by Worley III in view of Hope to include a force sensor adapted to sense tension on the fishing line as taught by Morris because doing so would have provided a self-contained fishing line tension detector that adapts to a conventional fishing rod, reel, and line assembly and detects the feeding activity or strike of a fish by detecting the related change in the tension of the line. 
b. Regarding claim 9, Worley III in view of Hope and Morris teaches (references to Worley III) the plurality of smart fishing rod devices of claim 8 having processor 105 [processor 105 may receive the data from the sensors [0025]], force sensor [first sensor 104(1) is positioned at or near the tip 106 of the flexible rod 102 [0019]] and wireless communication module 109 [a transmitter/receiver 109 in communication with the processor 105 that generates and sends a wireless event notification that includes event information (e.g., sensor data, a baseline signal, date, time) and a rod identifier to a client device [0027]].
Worley III in view of Hope and Morris teaches (references to Hope) the smart fishing rod devices of claim 8 having processor 48 executing stored instructions from a memory [force is measured and referenced using a microcontroller or microcontroller chip 48 that runs a program [0022], wherein the processor and memory are located within housing 12. 
c. Regarding claim 10, Worley III in view of Hope and Morris teaches (references to Worley III) 105 [processor 105 may receive the data from the sensors [0025]] configured to determine a threshold level of force indicating a fish on the fishing line.
d. Regarding claim 11, Worley III in view of Hope and Morris teaches (references to Hope) the smart fishing rod devices of claim 10 comprising at least one LED 40 mounted on housing 12 of each smart fishing rod device configured to light when processor 48 recognizes the increase in tension on the line [microcontroller also controls two alarm outputs which are the very bright third LED 40 [0025]].
e. Regarding claim 12, Worley III in view of Hope and Morris teaches (references to Hope) the smart fishing rod devices of claim 11 wherein a first LED of a plurality of LEDs 36, 38, 40 mounted on housing 12 displays a different color than a second LED on a second fishing rod device.
f. Regarding claim 13, Worley III in view of Hope and Morris teaches (references to Worley III) the smart fishing rod devices of claim 8 wherein wireless radio communication module 109 uses BLUETOOTH(TM) [wireless communication may utilize Wi-Fi, Bluetooth, near field communication (NFC), etc., to facilitate data exchange [0041]].
g. Regarding claim 14, Worley III in view of Hope teaches (references to Worley III) the smart fishing rod devices of claim 8 wherein wireless radio communication module 109 uses WiFi [wireless communication may utilize Wi-Fi, Bluetooth, near field communication (NFC), etc., to facilitate data exchange [0041]].
h. Regarding claim 15, Worley III in view of Hope teaches (references to Worley III) the smart fishing rod devices of claim 8 wherein the wireless radio communication module uses cellular telephone technology [any type of client device, such as, but not limited to, a tablet, laptop, notebook, netbook, wearable computing device, cellular phone, etc [0041]]. 
i. Regarding claim 16, Worley III in view of Hope and Morris teaches (references to Worley III) the smart fishing rod devices of claim 8 wherein the remote device is a handheld telephone [any type of client device, such as, but not limited to, a tablet, laptop, notebook, netbook, wearable computing device, cellular phone, etc [0041]].

4. 	Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Worley III (2016/0353725) in view of Hope (US Patent Publication 2009/0158635), Morris et al. (US 5,867,931), and Adams et al. (US Patent Publication 4,422,258).
a. Regarding claim 19, Worley III in view of Hope and Morris teaches (references to Worley III) the smart fishing rod devices of claim 8 having single force sensor [first sensor 104(1) is positioned at or near the tip 106 of the flexible rod 102 [0019]]. Worley III in view of Hope and Morris does not specifically teach the force sensor comprises a pressure sensor and a spring which presses down on the pressure sensor in response to tension on the fishing line. Adams teaches the force sensor comprises a pressure sensor and spring 24 which presses down on the pressure sensor in response to tension on the fishing line [fishing line passes through the device of the present invention, passing over a spring biased rod so that a pull on the line operates against the spring force and forces the rod past extending switch contacts, first closing the circuit through a battery and one colored light and then opening the contact as further force is applied and the circuit is closed through the next contact encountered by the rod being further forced against the force of the spring, col. 1 lines 36-45] for the purpose of providing a signalling device for use with a fishing rod to indicate pressure on the fishing line by a fishing line passing over a spring biased rod which operates separate contacts as it moves against the spring force to indicate the amount of pull on the line. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the smart fishing rod devices taught by Worley III in view of Hope and Morris to include the spring which presses down on the pressure sensor in response to tension on the fishing line as taught by Adams because doing so would have provided a signalling device for use with a fishing rod to indicate pressure on the fishing line by a fishing line passing over a spring biased rod which operates separate contacts as it moves against the spring force to indicate the amount of pull on the line. 

Response to Arguments
5.	Applicant’s arguments from the response filed on 06/08/2021, see pages 5-6, with respect to the rejection of claim 8 under 35 U.S.C 103 have been fully considered and are not persuasive. Applicant argues:
1)	Worley fails to disclose, teach, suggest, and/or even hint at the claimed feature of the present invention of “a housing releasably attachable to... the fishing rod.” 
Examiner respectfully disagrees. Hope teaches housing 12 releasably attachable to the tip end of fishing rod 11 [a fish detection system and accessory to be installed on the end of a fishing pole 11 [0027]; an accessory 10 that can be removably attached to an existing fishing pole 11 [0017]]. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

2)	Worley does not appear to disclose providing an entire device along the tip. Worley discloses only a sensor is incorporated within the flexible rod at the tip. Applicant could find no disclosure within Worley regarding placement of any other component, let alone the whole device, being at the tip of the fishing rod. Hope and Morris do not appear to disclose providing a device along the tip. Hope and Morris also fail to disclose, teach, suggest, and/or even hint at the claimed feature of the present invention of “a housing releasably attachable to the tip of the fishing rod, the housing including: a single force sensor adapted to sense tension on the fishing line; a processor executing stored instructions connected to the force sensor, the processor producing an electrical signal when tension on the fishing line increases; and a wireless radio communication module.”
Examiner respectfully disagrees. Hope teaches housing 12 releasably attachable to the tip end of fishing rod 11 [a fish detection system and accessory to be installed on the end of a fishing pole 11 [0027]; an accessory 10 that can be removably attached to an existing fishing pole 11 [0017]]. Morris teaches a force sensor adapted to sense tension on the fishing line [A fishing line tension detector, claim 1]. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. R. L./
Examiner, Art Unit 3643	

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643